Exhibit 10.1

 

AMENDED AND RESTATED DEALER MANAGER AGREEMENT

 

August 13, 2018

 

Black Creek Capital Markets, LLC

518 17th Street, 17th Floor

Denver, CO  80202

 

Black Creek Exchange LLC, a Delaware limited liability company (the “Company”),
is offering for sale from time to time, either directly or through wholly-owned
subsidiaries, in one or more private placements (each, a “Private Placement,”
and collectively, the “Private Placements”) of beneficial interests (each, an
“Interest” and, collectively, the “Interests”) in specific Delaware statutory
trusts (each, a “Trust” and collectively, the “Trusts”) reflecting an indirect
ownership of up to $500,000,000 of Interests (measured from the date of the
Original DMA, as defined below), pursuant to the Confidential Program
Description Memorandum, dated as of September 1, 2017 (as may be amended or
supplemented from time to time, the “Memorandum”).  The Company is a
wholly-owned subsidiary of Black Creek Diversified Property Operating
Partnership LP, a Delaware limited partnership (the “Operating Partnership”).
The Operating Partnership is the entity through which Black Creek Diversified
Property Fund Inc., a Maryland corporation (“Black Creek Diversified Property
Fund” or “DPF”), its general partner, conducts substantially all of its business
and owns substantially all of its assets.  An Interest is an interest in a
master Trust that will beneficially own either (i) a series of Trusts, each of
which will hold one commercial property (each, a “Property” and collectively,
the “Properties”); or (ii) a Property directly.  Information regarding each
Property in which Interests will be offered will be included in a
property-specific supplement (the “Property Supplement”) to the Memorandum. 
Each Private Placement is intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”). 
The Private Placements will be made only to “accredited investors,” as that term
is defined in Rule 501(a) of Regulation D (“Regulation D”) promulgated under the
Securities Act (“Accredited Investors”).

 

The required minimum net equity investment per investor for a particular
Property will be set forth in the Property Supplement relating to that Property
(such investment, the “Equity Amount”).  However, the Company retains the right,
in its sole discretion, to increase or reduce this minimum net equity investment
requirement with respect to any investor or any Property.

 

The Company and Black Creek Capital Markets, LLC (the “Dealer Manager”) entered
into a Dealer Manager Agreement with respect to the Private Placements dated
March 2, 2016 (the “Original DMA”), and then entered into a new Dealer Manager
Agreement on September 1, 2017 which was intended to amend and restate the
Original DMA and continue to provide for Private Placements of up to
$500,000,000 measured from the date of the Original DMA (the “Second DMA”).  The
Company and Dealer Manager agree hereby to amend,  restate and replace the
Original DMA and Second DMA in order to add the Operating Partnership and DPF as
parties and to modify certain terms.

 

--------------------------------------------------------------------------------


 

Terms not defined herein shall have the same meaning as in the Memorandum.

 

In connection herewith, the Company, the Operating Partnership, DPF, and Dealer
Manager hereby agree to amend and restate the Original DMA to state as follows:

 

1.              Representations and Warranties of the Company.  The Company
represents and warrants to the Dealer Manager that:

 

a.              The Private Placements have not been and will not be registered
with the Securities and Exchange Commission (the “Commission”).  The Interests
are to be offered and sold in reliance upon an exemption from the registration
requirements of Section 5 of the Securities Act.  The Company will use its best
efforts to conduct the Private Placements in compliance with the requirements of
Regulation D and will file all appropriate notices of the Private Placements
with the Commission.

 

b.              The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, with all requisite
power and authority to conduct its business as described in the Memorandum.

 

c.               Neither the Memorandum (as amended or supplemented, if
applicable) nor the prospectus relating to a public offering from time to time
of the Class E, Class T, Class D, Class I and Class S shares of common stock of
DPF (such prospectus, as the same may be supplemented or amended from time to
time, and including the documents incorporated by reference therein, is referred
to herein as the “DPF Prospectus”)) (as amended or supplemented, if applicable),
each as of its date (or as of the date of any such amendment or supplement, if
applicable), contains any untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the foregoing provisions of this
Section 1c. will not extend to such statements contained in or omitted from the
Memorandum or DPF Prospectus which are based upon information furnished by the
Dealer Manager in writing to the Company specifically for inclusion therein.

 

d.              This Agreement has been duly authorized, executed and delivered
by the Company, and assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability and except that
rights to indemnity and contribution hereunder may be limited by applicable law
and public policy.

 

e.               No consent, approval, authorization or other order of any
governmental authority is required in connection with the execution or delivery
by the Company of this Agreement or the sale by the Company of Interests, except
such as have already been obtained or as may be required under the Securities
Act or applicable state securities laws.

 

f.                There are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against the Company at law or in equity or
before or by any Federal or state commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, which could reasonably
be expected to have a material adverse effect on the business or property of the
Company and its subsidiaries, taken as a whole.

 

g.               The execution and delivery of this Agreement, the consummation
of the transactions herein contemplated and compliance with the terms of this
Agreement by the Company will not conflict

 

2

--------------------------------------------------------------------------------


 

with or constitute a default under (i) its organizational documents, (ii) any
indenture, mortgage, deed of trust or lease to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, or (iii) any rule, regulation, writ, injunction or decree of any
government, governmental instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any subsidiary or any of their assets,
properties or operations, except in the case of clause (ii) or (iii) for such
conflicts or defaults that would not individually or in the aggregate have a
material adverse effect on the condition (financial or otherwise), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole.

 

h.              The Company has full legal right, power and authority to enter
into this Agreement and to perform the Private Placement transactions
contemplated hereby.

 

i.                  At the time of the offer of any Interests, such Interests
will be exempt from registration in each state that the Dealer Manager has
notified the Company in advance in writing that the Dealer Manager plans to
offer the Interests, unless the Company has notified the Dealer Manager in
writing that the Interests are not eligible to be sold.

 

j.                 Neither the Company nor any of its predecessors or affiliates
have, to the best of its knowledge, offered or sold any Interests or any other
securities the offer or sale of which would be deemed to be “integrated” by the
Commission or the courts under the standards of existing judicial
interpretations or rules or regulations under the Securities Act with offers or
sales of the Interests proposed to be made pursuant hereto or for the purpose of
determining whether a public offering of the Interests had been made.

 

k.              None of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Private Placements, any beneficial owner (as that term is
defined under Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, a “Company Covered Person” and,
together, “Company Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised,
and during the term of the Private Placements will continue to exercise,
reasonable care to determine whether any Company Covered Person, any Dealer
Manager Covered Person (as defined in Section 4m. below) and any Dealer Covered
Person (as defined in Section 4n. below)  is subject to a Disqualification
Event.  The Company will immediately comply, to the extent applicable, with its
disclosure obligations under Rule 506(e), and will immediately effect the
preparation of an amended or supplemented Memorandum that will contain any such
required disclosure and will, at no expense to the Dealer Manager, promptly
furnish the Dealer Manager with such number of printed copies of such amended or
supplemented Memorandum containing any such required disclosure, including any
exhibits thereto, as the Dealer Manager may reasonably request.

 

l.                  The Company is not aware of any person (other than any
Company Covered Person, Dealer Manager Covered Person or Dealer Covered Person)
that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Interests.

 

m.          With respect to each Company Covered Person, the Company has
established procedures reasonably designed to ensure that the Company receives
notice from each such Company Covered Person of (i) any Disqualification Event
relating to that Company Covered Person, and (ii) any

 

3

--------------------------------------------------------------------------------


 

event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person.

 

n.              The representations and warranties in Sections 1k. through 1m.
are and shall be continuing representations and warranties throughout the term
of the Private Placements. The Company will promptly notify the Dealer Manager
in writing upon becoming aware of any fact which makes any such representation
or warranty untrue.

 

2.              Covenants of the Company.  The Company covenants and agrees with
the Dealer Manager that:

 

a.              It will, at no expense to the Dealer Manager, furnish the Dealer
Manager with such number of serially numbered copies of the Memorandum,
including all amendments, supplements and exhibits thereto, as the Dealer
Manager may reasonably request for the purposes contemplated by federal and
state securities laws. It will similarly furnish to the Dealer Manager and
others designated by the Dealer Manager as many copies of the following
documents as the Dealer Manager may reasonably request: (a) this Agreement;
(b) Property Supplements; (c) the DPF Prospectus and (d) any other printed sales
literature or other materials the use of which has been approved in writing by
the Company.

 

b.              If at any time during a Private Placement, any event occurs as a
result of which, in the opinion of the Company, the Memorandum or DPF Prospectus
would include an untrue statement of a material fact or, in light of the
circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Company will
promptly notify the Dealer Manager thereof (unless the information shall have
been received from the Dealer Manager) and will effect or cause the effect of
the preparation of an amended or supplemented Memorandum or DPF Prospectus, as
applicable, which will correct such statement or omission and will furnish to
the Dealer Manager such number of copies of such amended or supplemented
Memorandum or DPF Prospectus, as applicable, as the Dealer Manager may
reasonably request.

 

c.               The Company will not conduct the Private Placements or offer or
sell any of the Interests by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D.

 

d.              The Company will cause to be prepared, executed and timely filed
with the Commission such notices on Form D as are required by Rule 503 of
Regulation D and will take all action necessary to comply with Rule 503 of
Regulation D

 

e.               The Company will notify the Dealer Manager in writing, promptly
upon the occurrence of (i) any Disqualification Event relating to any Company
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Company Covered Person.

 

3.              Representations and Warranties of the Dealer Manager.

 

The Dealer Manager represents and warrants to the Company that:

 

a.              The Dealer Manager is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Colorado, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

b.              This Agreement has been duly authorized, executed and delivered
by the Dealer Manager, and assuming due authorization, execution and delivery of
this Agreement by the Company, will constitute a valid and legally binding
agreement of the Dealer Manager enforceable against the Dealer Manager in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
except that rights to indemnity and contribution hereunder may be limited by
applicable law and public policy.

 

c.               The execution and delivery of this Agreement, the consummation
of the transactions herein contemplated and compliance with the terms of this
Agreement by the Dealer Manager will not conflict with or constitute a default
under (i) its organizational documents, (ii) any indenture, mortgage, deed of
trust or lease to which the Dealer Manager or any of its subsidiaries is a party
or by which it or any of them may be bound, or to which any of the property or
assets of the Dealer Manager or any of its subsidiaries is subject, or (iii) any
rule, regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Dealer Manager or any subsidiary or any of their assets, properties or
operations, except in the case of clause (ii) or (iii) for such conflicts or
defaults that would not individually or in the aggregate have a material adverse
effect on the condition (financial or otherwise), business, properties or
results of operations of the Dealer Manager and its subsidiaries taken as a
whole.

 

d.              The Dealer Manager is, and during the term of this Agreement
will be, duly registered as a broker-dealer pursuant to the provisions of the
Exchange Act, a broker-dealer duly registered as such in the State of Colorado,
a member in good standing of the Financial Industry Regulatory Authority, Inc.
(“FINRA”), and a broker or dealer duly registered as such in those states where
the Dealer Manager is required to be registered in order to carry out the
Private Placements contemplated by the Memorandum and the Property Supplements. 
The Dealer Manager is in compliance with all applicable rules and regulations to
which it is subject, including without limitation, those under the Exchange Act
and the Rules promulgated by FINRA.

 

e.               The information under the caption “Private Placement” in the
Memorandum and all other information furnished to the Company by the Dealer
Manager in writing expressly for use in the Memorandum, or any amendment or
supplement thereto, does not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

f.                The Dealer Manager acknowledges that the Private Placements
are inappropriate for and shall not be used for any form of prospecting, and
that the Commission staff has indicated that it believes furnishing copies of a
private placement memorandum (or a description of the terms of a security to be
privately placed) to lawyers, accountants or other professionals and asking such
lawyers, accountants or other professionals to call an offering to the attention
of their clients who might be interested or to otherwise facilitate the offering
(the “Financial Intermediaries”) may constitute a general solicitation.  The
Dealer Manager further acknowledges that the use of Financial Intermediaries in
this manner is inconsistent with a private placement under Regulation D, and the
Dealer Manager covenants that it shall not initiate contact with a Financial
Intermediary, other than a registered representative of a registered broker
dealer or registered investment adviser, for the purpose of soliciting, directly
or indirectly, an offer to participate in a Private Placement.

 

5

--------------------------------------------------------------------------------


 

4.              Covenants of the Dealer Manager.

 

The Dealer Manager will conduct the Private Placements in compliance with
(i) the private placement procedures set forth in the Memorandum and the
Property Supplements; (ii) the requirements of the Securities Act, including
without limitation, Regulation D; (iii) the requirements of the Exchange Act;
(iv) all applicable state securities laws; and (v) the Rules promulgated by
FINRA.  The Dealer Manager covenants and agrees with the Company that:

 

a.              During the course of a Private Placement, the Dealer Manager
will not make any untrue statement of a material fact or omit to state a
material fact required to be stated or necessary to make any statement, in light
of the circumstances under which it was made, not misleading concerning the
Private Placement or any matters set forth in or contemplated by the Memorandum
or the Property Supplement.

 

b.              The Dealer Manager will not conduct a Private Placement or offer
or sell the Interests by means of:

 

(i)                                     any advertisement, article, notice or
other communication mentioning the Private Placement, Interests or Property
published in any newspaper, magazine or similar medium, cold mass mailings,
broadcast over television, radio or the internet, or an e-mail message sent to a
large number of previously unknown persons;

 

(ii)                                  any seminar or meeting, the attendees of
which have been invited by any general solicitation or general advertising; or

 

(iii)                               any letter, circular, notice or other
written communication constituting a form of general solicitation or general
advertising.

 

c.               The Dealer Manager will only use sales materials (other than
the Memorandum) the use of which in connection with a Private Placement has been
approved by the Company in writing, and will not provide any such materials to
any offeree unless such materials were accompanied or preceded by the
Memorandum.

 

d.              The Dealer Manager will notify the Company in advance in writing
of the states in which it or a Dealer plans to offer the Interests.  If the
Company advises the Dealer Manager in writing that the Interests are not
eligible to be sold pursuant to an exemption from registration in, or if the
Company (in its sole discretion) otherwise elects not to offer the Interests in,
one or more states, the Dealer Manager will immediately cease and desist from
offering Interests to persons in such states.

 

e.               During the course of a Private Placement and prior to the sale
of Interests, the Dealer Manager will provide each offeree with a copy of the
Memorandum and a copy of the applicable Property Supplement for the Property
relating to such offer.

 

f.                Until the termination of the Private Placement, if the Dealer
Manager has been provided with a supplement or amendment to the Memorandum or a
Property Supplement, the Dealer Manager will promptly distribute such supplement
or amendment to persons who previously received a copy of the Memorandum or
Property Supplement from it and who it believes continue to be interested in
participating in such Private Placement and will include such supplement or
amendment in all deliveries of the Memorandum and Property Supplement after
receipt of any such supplement or amendment.

 

g.               The Dealer Manager will not make any oral or written
representations on behalf of the Company other than those contained in the
Memorandum or DPF Prospectus unless the making of

 

6

--------------------------------------------------------------------------------


 

such representations has been approved by the Company in writing, nor will the
Dealer Manager act as an agent of the Company or for the Company in any other
capacity except as expressly set forth herein.

 

h.              The Dealer Manager will not execute any transaction in which a
subscriber invests in the Interests in a discretionary account without prior
written approval of the transaction by the subscriber.

 

i.                  Except for the Selected Dealer Agreements, no agreement will
be made by the Dealer Manager with any person permitting the resale, repurchase
or distribution of any Interests.

 

j.                 The Dealer Manager will not accept, and will not be required
to accept, any checks or funds representing an equity investment by a subscriber
in the Interests.

 

k.              The Dealer Manager will furnish to the Company upon request a
complete list of all persons and entities who have received a Memorandum and
such parties’ addresses.

 

l.                  The Dealer Manager will comply with all applicable federal
and state laws and regulations relating to the collection, maintenance and
disclosure of non-public information provided by prospective investors in
connection with their proposed investment in the Interests.

 

m.          The Dealer Manager represents that neither it, nor any of its
directors, executive officers, general partners, managing members or other
officers participating in the offering of Interests, nor any of the directors,
executive officers or other officers participating in the offering of Interests
of any such general partner or managing member, nor any other officers,
employees or associated persons of the Dealer Manager or any such general
partner or managing member that have been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of any Interests (each, a “Dealer Manager Covered Person” and, together,
“Dealer Manager Covered Persons”), is subject to any Disqualification Event
except for a Disqualification Event (i) contemplated by Rule 506(d)(2) of the
Securities Act and (ii) a description of which has been furnished in writing to
the Company prior to the date hereof.

 

n.              In its agreements with the Dealers, the Dealer Manager will
require the Dealers to represent that neither the Dealer, nor any of its
directors, executive officers, general partners, managing members or other
officers participating in the offering of Interests, nor any of the directors,
executive officers or other officers participating in the offering of Interests
of any such general partner or managing member, nor any other officers,
employees or associated persons of the Dealer or any such general partner or
managing member that have been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Interests (each, a “Dealer Covered Person” and, together, “Dealer Covered
Persons”), is subject to any Disqualification Event except for a
Disqualification Event (i) contemplated by Rule 506(d)(2) of the Securities Act
and (ii) a description of which has been furnished in writing to the Dealer
Manager prior to the date of the Selected Dealer Agreement between the Dealer
Manager and such Dealer.

 

o.              The Dealer Manager represents that it is not aware of any person
(other than any Company Covered Person, Dealer Manager Covered Person or Dealer
Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Interests.  The Dealer Manager will notify the Company of any agreement entered
into between the Dealer Manager and any such person in connection with such
sale.

 

p.              The representations, warranties and covenants in Sections 4m.
through 4o. above are and shall be continuing representations, warranties and
covenants throughout the term of the Private

 

7

--------------------------------------------------------------------------------


 

Placements.  The Dealer Manager will notify the Company in writing promptly upon
the occurrence of (i) any Disqualification Event relating to any Dealer Manager
Covered Person not previously disclosed to the Company in accordance with
Section 4m. above, and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Dealer Manager Covered Person.

 

q.              In its agreements with the Dealers, the Dealer Manager will
require that the Dealers notify the Dealer Manager in writing promptly upon the
occurrence of (i) any Disqualification Event relating to any Dealer Covered
Person not previously disclosed to the Dealer Manager, and (ii) any event that
would, with the passage of time, become a Disqualification Event relating to any
Dealer Covered Person. The Dealer Manager will notify the Company in writing
promptly upon receiving notification from any Dealer of the occurrence of any
such event described in this paragraph.

 

r.                 The Dealer Manager acknowledges that, with respect to each
Dealer Manager Covered Person and Dealer Covered Person, the Company is relying
upon the representations, covenants and agreements of the Dealer Manager set
forth in this Section 4 and the representations, covenants and agreements of the
Dealers referred to in this Section 4 as procedures reasonably designed to
ensure that the Company receives notice from each such Dealer Manager Covered
Person or Dealer Covered Person of (i) any Disqualification Event relating to
that Dealer Manager Covered Person or Dealer Covered Person, and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to that Dealer Manager Covered Person or Dealer Covered Person.

 

s.                The Dealer Manager will provide, and in its agreements with
the Dealers will require the Dealers to provide, such certifications,
documentation, and other information reasonably requested by the Company from
time to time which the Company deems to be necessary or advisable to carry out
the exercise of reasonable care under Rule 506(d) and (e) under the Securities
Act in connection with the Private Placements.

 

t.                 The Dealer Manager shall, and shall cause each Dealer, to
recommend Interests only to a prospective investor whom the Dealer Manager or
Dealer, as applicable, has reasonable grounds to believe, and in fact believes,
is an Accredited Investor and otherwise meets the financial suitability and
other purchaser requirements set forth in the Memorandum and the Property
Supplements.   During the course of a Private Placement, the Dealer Manager will
comply, and shall direct each Dealer who enters into a Selected Dealer Agreement
with the Dealer Manager to comply with the provisions of all applicable
rules and regulations relating to suitability of investors, including without
limitation, the provisions of Regulation D, Rule 506 promulgated under the
Securities Act and, if applicable,  FINRA Rule 2111.  The Dealer Manager shall
direct each Dealer who enters into a Selected Dealer Agreement with the Dealer
Manager to make, or cause to be made, inquiries as required by this Agreement,
the Memorandum, the Property Supplements or applicable law of all prospective
investors to ascertain whether a purchase of an Interest is suitable for the
prospective investor.  The Dealer Manager shall direct each Dealer who enters
into a Selected Dealer Agreement with the Dealer Manager to maintain in its
files, for a period of six years following the termination of the Private
Placement, appropriate documents disclosing the basis upon which the above
determination of suitability was reached as to each subscriber.

 

5.              Purchase, Sale and Delivery of Interests.

 

On the basis of the covenants, representations and warranties herein contained
and subject to the terms and conditions herein set forth:

 

a.              The Company hereby appoints the Dealer Manager as its agent and
primary distributor for the purpose of conducting the Private Placements and
soliciting subscriptions for Interests

 

8

--------------------------------------------------------------------------------


 

reflecting an indirect ownership of up to $500,000,000 of Interests (measured
from the date of the Original DMA) in accordance with the terms of the private
placement procedures set forth in the Memorandum and the Property Supplements,
and the Dealer Manager agrees to use its best efforts to solicit such
subscriptions.  The Dealer Manager may, however, discharge its responsibilities
under this Agreement by forming a group of securities dealers (referred to
herein as “Dealers”) who are members of FINRA acceptable to the Company, to
conduct the Private Placements and solicit subscribers for Interests.  The
Dealer Manager will enter into a Selected Dealer Agreement in substantially the
form attached to this Agreement as Exhibit “A” (the “Selected Dealer Agreement”)
with each such Dealer.  Each Selected Dealer Agreement will require the
applicable Dealer to represent and warrant, for the benefit of the Company, that
it will conduct the Private Placements in the manner set forth in Sections 3 and
4 of this Agreement.  The Dealer Manager will have no authority to appoint any
person or other entity as an agent or sub-agent of the Dealer Manager or the
Company in connection with the Private Placements, except to appoint Dealers
acceptable to the Company pursuant to the Selected Dealer Agreements.  The
subscriptions shall be evidenced by the completion and execution by each
prospective subscriber and acceptance by the Company of a Purchase Agreement for
the Interests.  It is understood that no subscription shall be regarded as
effective unless and until accepted by the Company or one of its agents on
behalf of the Company, and the Company reserves the right in its sole discretion
for any reason to refuse any subscription to participate in a Private Placement
from any person at any time.

 

b.              Promptly after receiving written notification from the Company
to commence a Private Placement, the Dealer Manager and the Dealers shall
commence the offering of Interests to Accredited Investors, in jurisdictions in
which the Company has qualified for an exemption from registration or in which
the Private Placement is otherwise permitted.  The Dealer Manager and the
Dealers will suspend or terminate offering Interests upon request of the Company
at any time and will resume offering Interests upon any subsequent request of
the Company.

 

c.               Except with respect to Type S DST Interests (defined below) or
as provided in the section entitled “Private Placement” in the Memorandum or in
the Property Supplement, as compensation for the services rendered by the Dealer
Manager, the Company agrees that it will pay to the Dealer Manager selling
commissions in the amount of up to 5% of the Equity Amount, all or a portion of
which may be re-allowed to Dealers by the Dealer Manager, plus a dealer manager
fee in the amount of up to 1.5% of the Equity Amount with respect to
transactions consummated pursuant to the Private Placement, all or a portion of
which may be re-allowed to Dealers by the Dealer Manager.

 

d.              Certain Interests may be classified as Type S DST Interests in
the Memorandum or a Property Supplement (“Type S DST Interests”).  Except as
provided in the section entitled “Private Placement” in the Memorandum or in the
Property Supplement, as compensation for the services rendered by the Dealer
Manager, the Company agrees that it will pay to the Dealer Manager selling
commissions in the amount of up to 3% of the Equity Amount, all or a portion of
which may be re-allowed to Dealers by the Dealer Manager, with respect to Type S
DST Interest transactions consummated pursuant to the Private Placement.  In
addition, the Company will pay to the Dealer Manager an annual investor
servicing fee (the “Investor Servicing Fee”), all or a portion of which may be
re-allowed to Dealers by the Dealer Manager, equal to the following:

 

(i)                                     prior to the Operating Partnership’s
exercise of the FMV Option, up to 0.25% per annum of the aggregate value of the
Type S DST Interests in each Trust, determined separately with respect to each
Trust.  During the Offering Period of each Trust, such aggregate value will be
equal to the product of (A) the fair market value of the property or properties
held by such Trust (directly or indirectly through one or more subsidiary
Delaware statutory trusts), taking the Master Lease into account, as disclosed
in the documentation underlying the Offering of Interests in such Trust, reduced
by the amount of any loans undertaken by subscribers of Interests to acquire
Interests in such Trust pursuant

 

9

--------------------------------------------------------------------------------


 

to the investor loan program described in the documentation underlying the
Offering of Interests in such Trust, multiplied by (2) the percentage ownership
interest of the subscribers of Interests in such Trust.  From and after the
conclusion of the Offering Period of each Trust, such aggregate value will be
equal to the product of (A) the fair market value of the property or properties
held by such Trust (directly or indirectly through one or more subsidiary
Delaware statutory trusts), taking the Master Lease into account, as determined
from time to time by DPF’s third-party valuation consultant (based initially
upon receipt of an appraisal and thereafter as updated by a third party
valuation consultant), reduced by the amount of any loans undertaken by
subscribers of Interests to acquire Interests in such Trust pursuant to the
investor loan program described in the documentation underlying the Offering of
Interests in such Trust, multiplied by (2) the percentage ownership interest of
the subscribers of Interests in such Trust.

 

(ii)                                  following the Operating Partnership’s
exercise of the FMV Option and delivery of Class S OP Units (or, potentially,
shares of Class S Common Stock pursuant to the redemption provisions of the
Operation Partnership), 0.85% per annum of the net asset value of the Class S OP
Units or Class S Common Stock, as applicable (calculated monthly in accordance
with DPF’s valuation policies, as they may be amended from time to time), held
by the subscribers of the Interests in such Trust or Class S OP Units or Class S
Common Stock, as applicable.

 

(iii)                               Prior to the Operating Partnership’s
exercise of the FMV Option, the Investor Servicing Fee shall be payable
quarterly and paid by Dealer Manager out of distributions to the subscribers for
Interests.  Following the Operating Partnership’s exercise of the FMV Option,
the Investor Servicing Fee shall be payable monthly by the Dealer Manager out of
distributions to the subscribers for Interests or Class S OP Units or Class S
Common Stock, a applicable.

 

(iv)                              If, subsequently, DPF delivers Class S shares
of DPF common stock (“Class S Shares”) in exchange for such Class S OP Units
pursuant to the redemption provisions of the Operating Partnership’s partnership
agreement, then DPF shall be responsible for payment of the Investor Servicing
Fee.  For purposes of determining when any such shares of Class S Common Stock
will convert into shares of Class I Common Stock pursuant to DPF’s charter, the
Total Account-Level Underwriting Compensation (as defined in DPF’s charter) paid
with respect to such shares of Class S Common Stock shall include any and all
fees and commissions (whether paid up-front or on an ongoing basis) payable to
underwriters, dealer managers or other broker-dealers in connection with the
sale or servicing of (A) the original Type S DST Interests that were ultimately
converted into and/or exchanged for such shares of Class S Common Stock, (B) the
Class S OP Units issued upon exercise of the Operating Partnership’s option with
respect to such Type S DST Interests, and/or (C) such shares of Class S Common
Stock, and the aggregate purchase price of all such shares of Class S Common
Stock shall be deemed to be the original purchase price of the Type S DST
Interests.

 

(v)                                 All ongoing fees described in this paragraph
5.d shall cease being paid to Dealer Manager upon conversion of Class S Shares
to Class I Shares.

 

e.               The Company will not be liable or responsible to any Dealer for
direct payment of commissions or fees to such Dealer, it being the sole and
exclusive responsibility of the Dealer Manager for payment of commissions or
fees to Dealers.  Notwithstanding the above, at its discretion, the Company or
any Trust may act as agent of the Dealer Manager by making direct payment of
commissions or fees to such Dealers without incurring any liability therefor. At
its discretion, any Trust may act as agent of the Company by making direct
payment of commissions to fees to the Dealer Manager.

 

f.                The selling commission may be reduced to zero by the Dealer
Manager in connection with certain categories of sales, including sales through
investment advisors or banks acting

 

10

--------------------------------------------------------------------------------


 

as trustees or fiduciaries and sales to our affiliates.  Certain Dealers may
also agree to reduce the selling commission to less than 5% for certain
purchasers. If the selling commission is reduced, the purchase price will also
be reduced by the “Reduced Commission Discount” which is defined as: 1 minus the
ratio of (1) 90.75% divided by (2) 90.75% plus the percentage points that the
commission is reduced. For example, if a Dealer wanted to reduce its commission
from 5% to 3% and the purchase price was $100,000, then the Reduced Commission
Discount would equal approximately 2.1563% and the reduced purchase price would
equal $97,843.67 for that purchaser.

 

g.               In addition to the other items of underwriting compensation set
forth in this Section 5, the Company shall reimburse the Dealer Manager or Black
Creek Diversified Property Advisors LLC (the “Advisor”) for certain costs and
expenses incurred by such entities incident to the Private Placements, to the
extent permitted pursuant to prevailing rules and regulations of FINRA,
including expenses, fees and taxes incurred in connection with: (a) customary
travel, lodging, meals and reasonable entertainment expenses incurred in
connection with the Private Placements; (b) costs and expenses of conducting
educational conferences and seminars, attending broker-dealer sponsored
conferences, or educational conferences sponsored by the Company; (c) customary
promotional items; and (d) legal fees of the Dealer Manager.

 

h.              In addition to reimbursement as provided under Section 5.g, the
Company shall also reimburse the Dealer Manager for reasonable bona fide due
diligence expenses incurred by any Dealer. The Dealer Manager shall obtain from
any Dealer and provide to the Company a detailed and itemized invoice for any
such due diligence expenses.

 

i.                  The Company reserves the right, in its sole discretion, to
refuse to accept any or all subscriptions for Interests tendered by the Dealer
Manager or its Dealers, and/or to terminate a Private Placement of Interests at
any time prior to the scheduled termination date of a Private Placement.  In the
event that a Private Placement is terminated for any reason prior to its
completion and the purchase of the Interests as contemplated in the Memorandum,
the Dealer Manager will be entitled to no compensation in connection with its
offering or sale of the offered Interests.

 

j.                 A Private Placement of Interests will be at the offering
prices and upon all the terms and conditions set forth in the Memorandum and the
Property Supplements and the exhibits and any supplements thereto.

 

6.              Indemnification.

 

a.              Subject to the conditions set forth below, the Company agrees to
indemnify and hold harmless the Dealer Manager, the Dealers and their respective
affiliates, directors, officers, employees and agents and each person, if any,
who controls the Dealer Manager or Dealer within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each and collectively, a
“DM Related Party”), from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other reasonable
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred) (collectively, “Claims”),
caused by, arising out of or based upon:

 

(i)                                     any untrue statement or alleged untrue
statement of a material fact contained in the Memorandum (or any amendment or
supplement thereto), a Property Supplement or the DPF Prospectus (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company shall not be responsible for any Claims
relating to this Section 6.a. to the extent that (A) such Claims are
attributable

 

11

--------------------------------------------------------------------------------


 

to the failure of the Dealer Manager or a Dealer to deliver to a purchaser an
updated or supplemented Memorandum, Property Supplement or DPF Prospectus that
corrects such untrue statement(s) or omission(s); or (B) such Claims arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made by the Dealer Manager, a Dealer or any other agents
of the Dealer Manager, or made in reliance upon and in conformity with any
information furnished to the Company in writing by such Dealer Manager or a
Dealer;

 

(ii)                                  the failure of the Company to comply
(through no failure of a DM Related Party) with any of the applicable provisions
of the Securities Act, the Exchange Act, the rules and regulations promulgated
under the Securities Act and the Exchange Act (including, without limitation,
Rule 506 of Regulation D) or any other applicable state securities laws,
rules or regulations (other than as a result of breach of this Agreement or
non-compliance with applicable securities laws, rules or regulations or the
private placement procedures set forth in the Memorandum and the Property
Supplements by the Dealer Manager or any Dealer); or

 

(iii)                               the material breach by the Company (through
no failure of an DM Related Party) of any term, condition, representation,
warranty or covenant of the Company set forth in this Agreement.

 

b.              Subject to the conditions set forth below, the Dealer Manager
agrees to indemnify and hold harmless the Company and its affiliates, directors,
officers, employees and agents and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each and collectively, a “Company Related Party”), from and
against any and all Claims, caused by, arising out of or based upon:

 

(i)                               any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information furnished to the Company in writing by the Dealer Manager expressly
for use in the Memorandum or any amendment or supplement thereto or a Property
Supplement;

 

(ii)                            any offers or sales in violation of the private
placement procedures set forth in the Memorandum and the Property Supplements by
the Dealer Manager or its representatives, employees or agents (other than a
Dealer);

 

(iii)                         any unauthorized use of sales materials or
unauthorized verbal or written representations in connection with the Private
Placement made by the Dealer Manager or its representatives, employees or agents
(other than a Dealer) in violation of the Securities Act, or any other
applicable federal or state securities laws and regulations;

 

(iv)                        the Dealer Manager’s failure to comply (through no
failure of a Company Related Party) with any of the applicable provisions of the
Securities Act, the Exchange Act, the rules and regulations promulgated under
the Securities Act and the Exchange Act (including without limitation Rule 506
of Regulation D) or any other applicable state securities laws, rules or
regulations;

 

(v)                           the material breach by the Dealer Manager of any
term, condition, representation, warranty or covenant of the Dealer Manager set
forth in this Agreement; and

 

(vi)                        the failure of the Dealer Manager to maintain its
status as a registered broker-dealer in accordance with the rules and
regulations of the FINRA and any applicable state broker-dealer registration
requirements or the violation by the Dealer Manager or any of its principals,
managers, members, directors, officers, employees or agents of any requirements,
rules or regulations of the FINRA

 

12

--------------------------------------------------------------------------------


 

or any other state laws, rules or regulations governing the licensing of or
acting as a securities broker-dealer.

 

c.               Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 6, notify in writing the indemnifying party of the
commencement thereof; the omission so to notify the indemnifying party will
relieve it from liability under this Section 6 only in the event and to the
extent the failure to provide such notice adversely affects the ability to
defend such action.  In case any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled, to the extent it may wish, jointly with any
other indemnifying party similarly notified, to participate in the defense
thereof, with separate counsel.  Such participation shall not relieve such
indemnifying party of the obligation to reimburse the indemnified party for
reasonable legal and other expenses (subject to paragraph d. of this Section 6)
incurred by such indemnified party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of the claim in respect of which indemnity is
sought.  Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party.

 

d.              The indemnifying party shall pay all legal fees and expenses of
the indemnified party in the defense of such claims or actions; provided,
however, that the indemnifying party shall not be obliged to pay legal expenses
and fees to more than one law firm in connection with the defense of similar
claims arising out of the same alleged acts or omissions giving rise to such
claims notwithstanding that such actions or claims are alleged or brought by one
or more parties against more than one indemnified party.  If such claims or
actions are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim.  Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

 

e.               If the indemnification provided for in paragraphs a. and b.
above is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect both the relative
benefits received by the indemnified party or parties on the one hand and
indemnifying party or parties on the other hand, from the Private Placement and
the relative fault of the indemnified party or parties on the one hand and the
indemnifying party or parties on the other hand in connection with the
statements, omissions, representations, violations, actions or failures to act
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.

 

f.                The Company and the Dealer Manager agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph e. above.  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in paragraph e. above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such indemnified party in connection with any such

 

13

--------------------------------------------------------------------------------


 

action or claim.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Dealer Manager’s and Dealers’ obligations to contribute
pursuant to this Section 6 are several in proportion to their respective
obligations hereunder and under any Selected Dealer Agreement and not joint.

 

g.               The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any indemnified party at law or in equity.

 

h.              A successor of any of the parties to this Agreement shall be
entitled to the benefits of the indemnity agreements contained in this
Section 6.

 

7.              Arbitration.  Any dispute, controversy or claim arising between
the parties relating to this Agreement (whether such dispute arises under any
federal, state or local statute or regulation, or at common law), shall be
resolved by final and binding arbitration administered in accordance with the
then current rules of the American Arbitration Association (“AAA”).  Any matter
to be settled by arbitration shall be submitted to the AAA in Denver, Colorado
and the parties agree to abide by all awards rendered in such proceedings.  The
parties shall attempt to designate one arbitrator from the AAA, but if they are
unable to do so, then the AAA shall designate an arbitrator. Any arbitrator
selected by the parties or the AAA shall be a qualified Person with no less than
ten (10) years of experience as a business appraiser and who has experience with
complex real estate disputes.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  All awards may be filed
with the clerk of one or more courts, state or federal having jurisdiction over
the party against whom such award is rendered or his or her property, as a basis
of judgment and of the issuance of execution for its collection.

 

8.              Survival of Provisions.  The respective agreements,
representations and warranties of the Company and the Dealer Manager set forth
in this Agreement shall remain operative and in full force and effect regardless
of (a) any termination of this Agreement, (b) any investigation made by or on
behalf of the Dealer Manager or any Dealer or any person controlling the Dealer
Manager or any Dealer or by or on behalf of the Company or any person
controlling the Company, and (c) the acceptance of any subscription for the
Interests.

 

9.              Notice.  All notices will be in writing and will be duly given
to the Dealer Manager when mailed to Black Creek Capital Markets, LLC, 518
17th Street, 17th Floor, Denver, Colorado 80202, Attn: Steve Stroker, and to the
Company, the Operating Partnership or DPF when mailed to Black Creek Exchange
LLC, 518 17th Floor, Denver, Colorado 80202, Attn:  Lainie P. Minnick.

 

10.       Costs of Compliance and Private Placement.  The Dealer Manager will
pay all of its own costs and expenses necessary for the Dealer Manager to remain
in compliance with any applicable federal, state or FINRA laws, rules or
regulations in order to participate in the Private Placement as a
broker/dealer.  The Company agrees to pay all other expenses incident to the
performance of its obligations hereunder, including all expenses incident to
filings with federal and state regulatory authorities and to the exemption of
the Interests under federal and state securities laws, including fees and
disbursements of the Company’s counsel, and all costs of reproduction and
distribution of the Memorandum, Property Supplements and any amendment or
supplement thereto.

 

11.       Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

14

--------------------------------------------------------------------------------


 

12.       Severability.  If any portion of this Agreement shall be held invalid
or inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be considered valid and operative and effect shall be given to
the intent manifested by the portion held invalid or inoperative.

 

13.       Delay. Neither the failure nor any delay on the part of any party to
this Agreement to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall a waiver of any right,
remedy, power, or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power, or privilege with respect to any subsequent
occurrence.

 

14.       Counterparts. This Agreement may be executed in any number of
counterparts.  Each counterpart, when executed and delivered, shall be an
original contract, but all counterparts, when taken together, shall constitute
one and the same Agreement.

 

15.       Third Party Beneficiaries; Successors; Assignment; Amendment.

 

a.              This Agreement shall inure to the benefit of and be binding upon
the Dealer Manager, the Company, each Dealer who enters into a Selected Dealer
Agreement with the Dealer Manager and their respective successors.  Nothing in
this Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein.

 

b.              Subject to the prior written consent of the Company, which
consent shall not be unreasonably withheld, the Dealer Manager may assign its
rights and obligations under this Agreement to a registered broker-dealer that
is a member in good standing of the FINRA.

 

c.               This Agreement may be amended by the written agreement of the
Dealer Manager and the Company.

 

16.       Term.  Any party to this Agreement shall have the right to terminate
this Agreement on 60 days’ written notice.

 

******

 

15

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

 

 

Very truly yours,

 

 

 

BLACK CREEK EXCHANGE LLC,

 

a Delaware limited liability company

 

 

 

 

By:                            BCD TRS CORP., a Delaware corporation, its sole
member

 

 

 

 

 

By:                            Black Creek Diversified Property Operating
Partnership LP, a Delaware limited partnership, its sole stockholder

 

 

 

 

 

By:                            Black Creek Diversified Property Fund Inc., a
Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Chief Financial Officer

 

 

 

 

Accepted and agreed to as of the date first above written:

 

 

 

BLACK CREEK CAPITAL MARKETS, LLC,

 

a Colorado limited liability company

 

 

 

 

 

 

 

By:

/s/ Brian Magner

 

 

Name:

Brian Magner

 

 

Title:

Senior Vice President, Chief Compliance Officer

 

 

16

--------------------------------------------------------------------------------


 

EXECUTING THIS AGREEMENT SOLELY FOR PURPOSES OF ACKNOWLEDGING ITS OBLIGATIONS IN
SECTION 5.d OF THIS AGREEMENT:

 

BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP,

a Delaware limited partnership

 

By: Black Creek Diversified Property Fund

 

Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

Name:

Lainie P. Minnick

 

Title:

Chief Financial Officer

 

 

 

 

 

BLACK CREEK DIVERSIFIED PROPERTY FUND INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

Name:

Lainie P. Minnick

 

Title:

Chief Financial Officer

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Form of Selected Dealer Agreement

 

SELECTED DEALER AGREEMENT

 

Black Creek Capital Markets, LLC, as the dealer manager (the “Dealer Manager”)
for Black Creek Exchange LLC, a Delaware limited liability company (the
“Company”) invites you (the “Dealer”) to participate in one or more private
placements (each, a “Private Placement,” and collectively, the “Private
Placements”) of beneficial interests in specific Delaware statutory trusts
(each, an “Interest” and, collectively, the “Interests”) offered for sale from
time to time by the Company, either directly or through wholly-owned
subsidiaries, subject to the following terms:

 

1.                                      Dealer Manager Agreement.

 

The Dealer Manager has entered into an Amended and Restated Dealer Manager
Agreement with the Company dated August 13, 2018 in the form attached hereto as
Exhibit “A” (the “Dealer Manager Agreement”).  By your acceptance of this
Selected Dealer Agreement (this “Agreement”), you will become one of the Dealers
referred to in the Dealer Manager Agreement, as well as a third-party
beneficiary of the Dealer Manager Agreement, and will be entitled to and bound
by the provisions of the Dealer Manager Agreement, including the indemnification
provisions contained in Section 6 of the Dealer Manager Agreement.  Except as
otherwise specifically stated herein, all capitalized but undefined terms used
in this Agreement have the meanings provided in the Dealer Manager Agreement. 
The Interests may be offered solely through broker-dealers who are members of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) and acceptable to
the Dealer Manager.

 

The Dealer hereby agrees to use its best efforts to solicit participation in the
Private Placements of Interests in those Properties with respect to which the
Dealer has delivered an executed Property Acceptance Letter in accordance with
the procedures set forth below and in accordance with the Memorandum.

 

Nothing in this Agreement shall be deemed or construed to make the Dealer an
employee, agent, representative or partner of the Dealer Manager or of the
Company, and the Dealer is not authorized to act for the Dealer Manager or the
Company or to make any representations on their behalf except as set forth in
the Memorandum and any additional sales literature which has been approved in
advance in writing by the Dealer Manager and the Company to supplement the
Memorandum (“Supplemental Information”).

 

The Dealer Manager agrees to provide to the Dealer a copy of the Memorandum,
Property Supplement and Supplemental Information (collectively, the “Offering
Materials”) prepared for each Property with respect to which Interests may be
offered by the Dealer.  Following its receipt and review of the Offering
Materials with respect to a Property, the Dealer may elect to participate in the
offering of the Interests in such Property by executing the Property Acceptance
Letter in the form attached hereto as Exhibit “B”.  The rights and obligations
of the Dealer and the Dealer Manager set forth in this Agreement shall become
effective on the day that the Property Acceptance Letter with respect to such
Property is executed by the Dealer.  In the event that an executed Property
Acceptance Letter with respect to

 

--------------------------------------------------------------------------------


 

a particular Property is not received from the Dealer by the Dealer Manager, the
Dealer and Dealer Manager shall have no further rights or obligations to one
another with respect to such Property, other than the Dealer’s confidentiality
obligations set forth in Section 18.

 

2.                                      Representations and Warranties of the
Dealer.

 

·                                    The Dealer represents and warrants to the
Dealer Manager and the Company that:

 

(a)                           The Dealer is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, with all
requisite power and authority to enter into this Agreement and to carry out its
obligations hereunder.

 

(b)                           This Agreement has been duly authorized, executed
and delivered by the Dealer, and assuming due authorization, execution and
delivery of this Agreement by the Dealer Manager, will constitute a valid and
legally binding agreement of the Dealer enforceable against the Dealer in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
except that rights to indemnity and contribution hereunder may be limited by
applicable law and public policy.

 

(c)                            The execution and delivery of this Agreement, the
consummation of the transactions herein contemplated and compliance with the
terms of this Agreement by the Dealer will not conflict with or constitute a
default under (i) its organizational documents, (ii) any agreement, indenture,
mortgage, deed of trust or lease to which the Dealer or any of its subsidiaries
is a party or by which it or any of them may be bound, or to which any of the
property or assets of the Dealer or any of its subsidiaries is subject, or
(iii) any rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Dealer or any subsidiary or any of their assets, properties or
operations, except in the case of clause (ii) or (iii) for such conflicts or
defaults that would not individually or in the aggregate have a material adverse
effect on the condition (financial or otherwise), business, properties or
results of operations of the Dealer and its subsidiaries taken as a whole.

 

(d)                           The Dealer is, and during the term of this
Agreement will be, duly registered as a broker-dealer pursuant to the provisions
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), a
member in good standing of FINRA, and a broker or dealer duly registered as such
in any and all other states where offers are made by the Dealer in connection
with the Private Placements contemplated by the Memorandum and the Property
Supplements.  The Dealer is in compliance with all applicable rules and
regulations to which it is subject, including without limitation, those under
the Exchange Act and the Rules promulgated by FINRA.

 

(e)                            The Dealer understands the definition of
“accredited investor” as provided in Rule 501(a) of Regulation D, the
prohibition on general solicitation and general advertising under
Rule 502(c) Regulation D and the guidelines for conducting private placements of
tenancy-in-common interests in real property set forth by FINRA in Notice to
Members 05-18 (March 2005).

 

19

--------------------------------------------------------------------------------


 

(f)                             The information under the caption “Private
Placement” in the Memorandum and all other information furnished to the Company
by the Dealer in writing expressly for use in the Memorandum, or any amendment
or supplement thereto, does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(g)                            Neither the Dealer nor any of its principals have
at any time within the previous ten (10) years been convicted of any felony or
misdemeanor or entered a plea of nolo contendre in any civil, criminal or
administrative action, proceeding or claim arising in connection with the
purchase or sale of any security, involving the making of a false filing with
the Commission or any state securities regulator, or arising out of the conduct
of the business of an underwriter, broker, dealer, municipal securities dealer
or investment adviser or otherwise had a license or other right to act as a
securities broker or dealer or an investment adviser terminated or suspended by
the Securities and Exchange Commission (the “Commission”), FINRA or any state
securities administrator.

 

(h)                           The Dealer represents that neither it, nor any of
its directors, executive officers, general partners, managing members or other
officers participating in the offering of Interests, nor any of the directors,
executive officers or other officers participating in the offering of Interests
of any such general partner or managing member, nor any other officers,
employees or associated persons of the Dealer or any such general partner or
managing member that have been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Interests (each, a “Dealer Covered Person” and, together, “Dealer Covered
Persons”), is subject to any Disqualification Event except for a
Disqualification Event (i) contemplated by Rule 506(d)(2)(ii) or
Rule 506(d)(2)(iii) of the Securities Act and (ii) a copy of the Commission’s
determination (in the case of Rule 506(d)(2)(ii)) and a copy of such judgement,
order or decree in the case of (Rule 506(d)(2)(iii)) has been furnished in
writing to the Dealer Manager prior to the date hereof.

 

(i)                               The Dealer represents that it is not a party
to any agreement other than this Agreement regarding the payment (directly or
indirectly) of remuneration for solicitation of purchasers in connection with
the sale of any Interests. The Dealer will notify the Dealer Manager of any such
agreement entered into between the Dealer and any other person.

 

(j)                              The representations and warranties in Sections
2(h) and 2(i) above are and shall be continuing representations and warranties
throughout the term of the Private Placements. The Dealer will notify the Dealer
Manager in writing promptly upon the occurrence of (i) any Disqualification
Event relating to any Dealer Covered Person not previously disclosed to the
Company in accordance with Section 2(h) above, (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Dealer
Covered Person and in such event, the Dealer will terminate the Dealer Covered
Person or, for Dealer Covered Persons who are not directors or executive
officers, no longer permit the Dealer Covered Person to participate in the
Private Placement.

 

20

--------------------------------------------------------------------------------


 

(k)                           The Dealer shall provide to the Dealer Manager or
the Company such certifications, documentation and other information as
reasonably requested from time to time by the Dealer Manager or the Company as
such parties deem necessary or advisable to carry out the exercise of reasonable
care under Rule 506(d) and (e) under the Securities Act in connection with the
Private Placements.

 

(l)                               The Dealer acknowledges that the Private
Placements are inappropriate for and shall not be used for any form of
prospecting, and that the Commission staff has indicated that it believes
furnishing copies of a private placement memorandum (or a description of the
terms of a security to be privately placed) to lawyers, accountants or other
professionals and asking such lawyers, accountants or other professionals to
call an offering to the attention of their clients who might be interested or to
otherwise facilitate the offering (the “Financial Intermediaries”) may
constitute a general solicitation.  The Dealer further acknowledges that the use
of Financial Intermediaries in this manner is inconsistent with a private
placement under Regulation D, and the Dealer covenants that it shall not
initiate contact with a Financial Intermediary, other than a registered
representative of a registered broker dealer or registered investment adviser,
for the purpose of soliciting, directly or indirectly, an offer to participate
in a Private Placement.

 

3.                                      Covenants of the Dealer.

 

The Dealer will conduct the Private Placements in compliance with (i) the
private placement procedures set forth in the Memorandum and the Property
Supplements; (ii) the requirements of the Securities Act of 1933, as amended
(the “Securities Act”), including without limitation, Regulation D; (iii) the
requirements of the Exchange Act; (iv) all applicable state securities laws; and
(v) the Rules promulgated by FINRA and the guidelines set forth in FINRA Notice
to Members 05-18 (March 2005).  The Dealer covenants to the Company and the
Dealer Manager and agrees with the Dealer Manager that:

 

(a)                                 During the course of a Private Placement,
the Dealer will not make any untrue statement of a material fact or omit to
state a material fact required to be stated or necessary to make any statement,
in light of the circumstances under which it was made, not misleading concerning
such Private Placement or any matters set forth in or contemplated by the
Memorandum or the Property Supplement.  The Dealer will immediately bring to the
attention of the Company and the Dealer Manager any circumstance or fact which
causes the Dealer to believe the Memorandum, the Property Supplement or any
amendments or supplements thereto, or any other literature distributed in
connection with the Private Placement, or any information supplied by
prospective subscribers in their subscription materials, may be inaccurate or
misleading.

 

(b)                                 The Dealer will not conduct a Private
Placement or offer or sell Interests by means of:

 

i.   any advertisement, article, notice or other communication mentioning the
Private Placement, Interests or Property published in any newspaper, magazine or
similar medium, cold mass mailings, broadcast over television, radio or the
internet, or an e-mail message sent to a large number of previously unknown
persons;

 

21

--------------------------------------------------------------------------------


 

ii.  any seminar or meeting, the attendees of which have been invited by any
general solicitation or general advertising; or

 

iii. any letter, circular, notice or other written communication constituting a
form of general solicitation or general advertising.

 

(c)                                  The Dealer will only use sales materials
(other than the Memorandum) the use of which in connection with a Private
Placement has been approved by the Company in writing, and will not provide any
such materials to any offeree unless such materials were accompanied or preceded
by the Memorandum.

 

(d)                                 The Dealer will offer Interests only to a
prospective investor (i) who has executed and delivered an Investor Application
representing and warranting that such investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D (“Accredited Investor”); and
(ii) whom the Dealer has reasonable grounds to believe, and in fact believes, is
an Accredited Investor and otherwise meets the financial suitability and other
purchaser requirements set forth in the Memorandum and the Property Supplement;
and (iii) with whom the Dealer or a member of the Dealer has a pre-existing
relationship as interpreted by the Commission (a “pre-existing relationship”).

 

(e)                                  During the course of a Private Placement,
the Dealer will comply with the provisions of all applicable rules and
regulations relating to suitability of investors, including without limitation,
the provisions of Regulation D, Rule 506 promulgated under the Securities Act
and FINRA Rule 2111.  The Dealer will diligently make inquiries as required by
this Agreement, the Memorandum, the Property Supplements, the private placement
procedures set forth in the Memorandum and the Property Supplements, or
applicable law of all prospective investors to ascertain whether a purchase of
an Interest is suitable for the prospective investor.  The Dealer will maintain
in its files, for a period of six years following the termination of the Private
Placement, appropriate documents disclosing the basis upon which the above
determination of suitability was reached as to each subscriber.

 

(f)                                   Before participating in a Private
Placement, the Dealer will: (i) have reasonable grounds to believe, based on
information made available to the Dealer, through the Memorandum, the Property
Supplement or otherwise, that all material facts are adequately and accurately
disclosed in the Memorandum and the Property Supplement and provide a basis for
evaluating the investment risks and merits of the Interests; (ii) have not and
will not rely upon the efforts of the Company, or any of its representatives,
agents or affiliates, in determining whether the Company has adequately and
accurately disclosed all material facts upon which to provide a basis for
evaluating Interests to the extent required by federal or state law or FINRA;
and (iii) have conducted its own investigation of the Interests and the Private
Placement to make that determination independent of any other person.

 

(g)                                  The Dealer will be aware of, and ensure
that any prospective investor is aware of, the risks associated with and
rules relating to like kind exchanges of property under Section 1031 of the
Internal Revenue Code of 1986, as amended, and will have complied with all FINRA
rules and guidance relating to such investments.

 

(h)                                 The Dealer will notify the Dealer Manager in
advance in writing of the states in which a Dealer plans to offer the
Interests.  If the Company or the Dealer Manager advises the Dealer that the
Interests are not eligible to be sold pursuant to an exemption from

 

22

--------------------------------------------------------------------------------


 

registration in, or if the Company (in its sole discretion) otherwise elects not
to offer the Interests in, one or more states, the Dealer will immediately cease
and desist from offering Interests to persons in such states.

 

(i)                                     During the course of a Private Placement
and prior to the sale of Interests, the Dealer will provide each offeree with a
copy of the Memorandum and a copy of the applicable Property Supplement for the
Property relating to such offer.

 

(j)                                    Until the termination of a Private
Placement, if the Dealer has been provided with a supplement or amendment to the
Memorandum or a property supplement, the Dealer will promptly distribute such
supplement or amendment or property supplement to persons who previously
received a copy of the Memorandum or property supplement from it and who it
believes continue to be interested in participating in the Private Placement and
will include such supplement or amendment in all deliveries of the Memorandum
and/or property supplement after receipt of any such supplement or amendment.

 

(k)                                 The Dealer will not make any oral or written
representations on behalf of the Company other than those contained in the
Memorandum unless the making of such representations has been approved by the
Company in writing, nor will the Dealer act as an agent of the Company or for
the Company or the Dealer Manager in any other capacity except as expressly set
forth herein.

 

(l)                                     The Dealer will not execute sale of the
Interests into a discretionary account without prior written approval of the
transaction by the subscriber.

 

(m)                             The Dealer will not accept, and will not be
required to accept, any checks or funds representing an equity investment by a
subscriber in the Interests.  Any checks or funds are to be transmitted by
subscribers directly to the escrow agent in accordance with the procedures set
forth in the escrow agreement in the form attached to the Dealer Manager
Agreement (the “Escrow Agreement”).

 

(n)                                 Subject to the Company’s compliance with the
requirements of Section 2(d) of the Dealer Manager Agreement,  the Dealer will
complete all steps necessary to permit the Dealer to offer the Interests
pursuant to exemptions available under applicable federal securities law and
other applicable state securities laws, and will conduct all of its solicitation
and sales efforts in conformity with and in no manner in violation of
Regulation D to enable a Private Placement to qualify for the safe harbor from
registration set forth in Rule 506 of Regulation D and related exemptions
available under applicable state securities laws.

 

(o)                                 The Dealer will furnish to the Dealer
Manager and Company upon request a complete list of all persons and entities who
have been offered the Interests by the Dealer and such parties’ addresses.

 

(p)                                 The Dealer will not permit (except as
expressly contemplated in this Agreement), nor enter into any agreement or
arrangement other than this Agreement for, the resale, repurchase or
distribution of any Interests.

 

(q)                                 The Dealer agrees that it has not, and shall
not, pay any compensation, directly or indirectly, whether through the payment
or reallowance of commissions, allowances, or otherwise, to any Dealer Covered
Person who is subject to a Disqualifying Event.  Dealer has

 

23

--------------------------------------------------------------------------------


 

amended all contracts or agreements between Dealer and Dealer Covered Persons as
necessary to comply with this section.

 

4.                                      Representations and Agreements of the
Dealer Manager.

 

(a)                                 The Dealer Manager represents that neither
it, nor any of its directors, executive officers, general partners, managing
members or other officers participating in the offering of Interests, nor any of
the directors, executive officers or other officers participating in the
offering of Interests of any such general partner or managing member, nor any
other officers, employees or associated persons of the Dealer Manager or any
such general partner or managing member that have been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Interests (each, a “Dealer Manager Covered Person” and,
together, “Dealer Manager Covered Persons”), is subject to any Disqualification
Event except for a Disqualification Event (i) contemplated by Rule 506(d)(2) of
the Securities Act and (ii) a description of which has been furnished in writing
to the Dealer prior to the date hereof.

 

(b)                                 The Dealer Manager will notify the Dealer in
writing promptly upon the occurrence of (i) any Disqualification Event relating
to any Dealer Manager Covered Person not previously disclosed to the Dealer in
accordance with Section 4(a) above, and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Dealer Manager
Covered Person.  The Dealer Manager will also notify the Dealer in writing
promptly upon receiving notification from (x) the Company of the occurrence of
any Disqualification Event relating to any Company Covered Persons and any event
that would, with the passage of time, become a Disqualification Event relating
to any Company Covered Persons, or (y) any other Dealer of the occurrence of any
Disqualification Event relating to any such Dealer’s Dealer Covered Persons and
any event that would, with the passage of time, become a Disqualification Event
relating to any such Dealer’s Dealer Covered Persons

 

5.                                      Submission of Orders.

 

Participation in a Private Placement may be made only in accordance with the
instructions and procedures described in the Memorandum, the applicable Property
Supplement and the Dealer Manager Agreement.

 

6.                                      Minimum Investment.

 

The required minimum net equity investment per investor for a particular
Property will be forth in the Property Supplement relating to such Property
(such investment, the “Equity Amount”).  However, the Company retains the right,
in its sole discretion, to increase or reduce this minimum net equity investment
requirement with respect to any investor or any Property.

 

7.                                      Dealers’ Commissions.

 

(a)                                 The Dealer’s selling commission applicable
to the closing of each transaction contemplated by the Memorandum is 5% of the
Equity Amount, which commission will be paid by the Dealer Manager, subject to
reduction as set forth herein and in the Memorandum.  The Dealer hereby waives
any and all rights to receive payment of commissions due until such time as the
Dealer Manager is in receipt of the commission from the Company.  The Dealer
affirms that the Dealer Manager’s liability for commissions payable is limited
solely

 

24

--------------------------------------------------------------------------------


 

to the proceeds of commissions receivable associated therewith. No selling
commissions will be payable with respect to any offer to purchase an Interest
that is rejected by the Company, and no selling commissions will be payable if
the Company terminates the Private Placement for any reason whatsoever.

 

(b)                                 In addition, as set forth in the Memorandum,
the Dealer Manager may, in its sole discretion, agree in writing to reimburse
marketing or due diligence expenses incurred by the Dealer.  Should the Dealer
Manager agree to reimburse the Dealer for marketing and due diligence expenses,
the Dealer hereby waives any and all rights to receive reimbursement until such
time as the Dealer Manager is in receipt of the funds to be paid as
reimbursement to the Dealer.

 

(c)                                  The parties hereby agree that the foregoing
commission is not in excess of the usual and customary distributors’ or sellers’
commission received in the placement of securities similar to Interests, that
the Dealer’s interest in the offering is limited to such commission from the
Dealer Manager and the Dealer’s indemnity referred to in Section 6 of the Dealer
Manager Agreement and Section 16 of this Agreement and that the Company is not
liable or responsible for the direct payment of such commission to the Dealer.

 

(d)                                 As provided in the section entitled “Private
Placement” in the Memorandum, the selling commission may be reduced to zero by
the Dealer Manager in connection with certain categories of sales, including
sales through investment advisors or banks acting as trustees or fiduciaries and
sales to our affiliates.  The Dealer may also agree to reduce the selling
commission to less than 5% for certain purchasers. If the selling commission is
reduced, the purchase price will also be reduced by the “Reduced Commission
Discount” which is defined as: 1 minus the ratio of (1) 92% divided by (2) 92%
plus the percentage points that the commission is reduced. For example, if the
Dealer wanted to reduce its commission from 5% to 3% and the purchase price was
$100,000, then the Reduced Commission Discount would equal approximately 2.13%
and the reduced purchase price would equal $97,872.34 for that purchaser.

 

8.                                      Payment.

 

Once selling commissions become payable subject to the provisions of Section 7,
payments of such commissions will be made by the Dealer Manager (or by the
Company as provided in the Dealer Manager Agreement) to the Dealer within 30
days of the receipt by the Dealer Manager of the gross commission payments from
the Company.

 

9.                                      Right to Reject Subscriptions, Cancel
Sales or Terminate Private Placement.

 

All subscriptions for participation in a Private Placement are subject to
acceptance by and shall only become effective upon confirmation by the Company. 
The Company reserves the right in its sole discretion for any reason to refuse
any subscription to participate in a Private Placement from any person at any
time.  Subscriptions not accompanied by all appropriate subscription documents
described in the Memorandum and the required Deposit (as defined in the
Memorandum) will not be accepted and returned to the applicable investor.  The
relevant transaction documents will determine when, if at all, Interests will be
issued.  In the event a subscription is rejected, canceled or rescinded for any
reason, the Dealer agrees to return to the Dealer Manager any commission
theretofore paid with respect to such subscription.

 

25

--------------------------------------------------------------------------------


 

The Company reserves the right, in its sole discretion, to terminate a Private
Placement of Interests at any time prior to the scheduled termination date of
such Private Placement.  In the event that a Private Placement is terminated for
any reason prior to its completion and the purchase of the Interests as
contemplated in the Memorandum and the applicable Property Supplement, the
Dealer will not be entitled to any compensation in connection with its offering
or sale of the offered Interests.

 

10.                               Memorandum, Property Supplement and
Supplemental Information.

 

The Dealer is not authorized or permitted to give and will not give any
information or make any representation concerning the Interests, a Property or a
Private Placement except as set forth in the Memorandum, the Property Supplement
and any Supplemental Information.  Following receipt by the Dealer Manager of an
executed Investor Application (including the “Registered Representative
Certification” section thereof) from a potential investor and if the Dealer
Manager determines that the Interests may be offered to such investor, the
Dealer Manager will supply the Dealer with a copy of the Memorandum, any
supplements and amendments thereto, any Supplemental Information, and a copy of
the Property Supplement relating to the Property with respect to which Interests
are being offered, for delivery to such investor, and the Dealer will deliver a
copy of the Memorandum, all supplements and amendments thereto, any Supplemental
Information, and the Property Supplement to each such investor to whom an offer
is made prior to or simultaneously with the first solicitation of an offer to
sell the Interests to such investor.  The Dealer agrees that it will not send or
give any Property Supplements, supplements or amendments to the Memorandum or
any Supplemental Information to any investor unless it has previously or
simultaneously sent or given a Memorandum and all supplements and amendments
thereto to that investor.  The Dealer agrees that it will not show or give to
any investor or prospective investor or reproduce any material or writing which
is supplied to it by the Dealer Manager and marked “for broker-dealer use only”
or otherwise bearing a legend denoting that it is not to be used in connection
with the Private Placement.  The Dealer further agrees that it will not use in
connection with the offer or sale of Interests any materials or writings which
have not been previously approved by the Company in writing.  Each Dealer
agrees, if the Company or the Dealer Manager so requests, to furnish a copy of
any revised Memorandum or Property Supplement to each person to whom it has
furnished a copy of any previous Memorandum or Property Supplement.  On becoming
a Dealer, and in offering and selling Interests, the Dealer agrees to comply
with all applicable requirements of (i) the Securities Act, including without
limitation, Regulation D promulgated thereunder; (ii) the Exchange Act;
(iii) state “blue sky” laws; and (iv) the Rules promulgated by the FINRA and the
guidelines set forth in the FINRA Notice to Members 05-18.

 

11.                               License and Association Membership.

 

The Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that the Dealer is a properly registered or
licensed broker-dealer, duly authorized to sell Interests under Federal and
state securities laws and regulations and in all states where it offers or sells
Interests, and that it is a member in good standing of the FINRA.  This
Agreement shall automatically terminate if the Dealer ceases to be a member in
good standing of the FINRA.  The Dealer agrees to notify the Company and the
Dealer Manager immediately if the Dealer ceases to be a member in good standing
of the FINRA.

 

26

--------------------------------------------------------------------------------


 

12.                               Anti-Money Laundering Compliance Program.

 

The Dealer acknowledges that investors who purchase Shares through Dealer are
“customers” of Dealer and not the Dealer Manager. The Dealer hereby represents
that it has complied and will comply with Section 326 of the USA Patriot Act of
2001 and the implementing rules and regulations promulgated thereunder (the
“Patriot Act”) in connection with broker dealers’ anti-money laundering
obligations (the “AML Rules”). The Dealer hereby represents that it has adopted
and implemented, and will maintain a written anti-money laundering compliance
program (“AML Program”) including, without limitation, anti-money laundering
policies and procedures relating to customer identification as required by the
Patriot Act and the implementing rules and regulations promulgated thereunder.

 

In accordance with these applicable laws and regulations and its AML Program,
the Dealer agrees to verify the identity of its new customers; to maintain
customer records; to check the names of new customers against government watch
lists, including the Office of Foreign Asset Control’s (OFAC) list of Specially
Designated Nationals and Blocked Persons.  Additionally, Dealer will monitor
account activity to identify patterns of unusual size or volume, geographic
factors and any other “red flags” described in the Patriot Act as potential
signals of money laundering or terrorist financing.  The Dealer will submit to
the Financial Crimes Enforcement Network any required suspicious activity
reports about such activity and further will disclose such activity to
applicable federal and state law enforcement when required by law.  Upon request
by the Dealer Manager at any time, the Dealer hereby agrees to furnish (a) a
copy of its AML Program to the Dealer Manager for review, and (b) a copy of the
findings and any remedial actions taken in connection with the Dealer’s most
recent independent testing of its AML Program. The Dealer further understands
that, while the Dealer Manager is required to establish and implement an AML
Program in accordance with the AML Rules, the Dealer cannot rely on the Dealer
Manager’s AML Program for purposes of Dealer’s compliance with the AML Rules.
The Dealer agrees to notify the Dealer Manager immediately if the Dealer is
subject to a FINRA disclosure event or fine from FINRA related to its AML
Program.

 

13.                               Privacy Laws.

 

The Dealer agrees as follows:

 

The Dealer agrees to abide by and comply in all respects with (a) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLBA”) and
applicable regulations promulgated thereunder, (b) the privacy standards and
requirements of any other applicable federal or state law, including the Fair
Credit Reporting Act (“FCRA”) and (c) its own internal privacy policies and
procedures, each as may be amended from time to time.

 

The parties hereto acknowledge that from time to time, Dealer may share with the
Company and the Company may share with Dealer nonpublic personal information (as
defined under the GLBA) of customers of Dealer. This nonpublic personal
information may include, but is not limited to a customer’s name, address,
telephone number, social security number, account information and personal
financial information. Dealer shall only be granted access to such nonpublic
personal information of each of its customers that pertains to the period or
periods during which Dealer served as the broker dealer of record for such
customer’s account. Dealer, the Dealer Manager and the Company shall not
disclose nonpublic personal information of any customers who have opted out of
such disclosures, except (a) to service providers (when necessary and as
permitted under the GLBA), (b) to carry out the purposes for which one party

 

27

--------------------------------------------------------------------------------


 

discloses such nonpublic personal information to another party under this
Agreement (when necessary and as permitted under the GLBA) or (c) as otherwise
required by applicable law. Any nonpublic personal information that one party
receives from another party shall be subject to the limitations on usage
described in this Section 13. Except as expressly permitted under the FCRA,
Dealer agrees that it shall not disclose any information that would be
considered a “consumer report” under the FCRA.

 

Dealer shall be responsible for determining which customers have opted out of
the disclosure of nonpublic personal information by periodically reviewing and,
if necessary, retrieving a list of such customers (the “List”) to identify
customers that have exercised their opt-out rights. In the event Dealer, the
Dealer Manager or the Company expects to use or disclose nonpublic personal
information of any customer for purposes other than as set forth in this
Section 13, it must first consult the List to determine whether the affected
customer has exercised his or her opt-out rights. The use or disclosure of any
nonpublic personal information of any customer that is identified on the List as
having opted out of such disclosures, except as set forth in this Section 13,
shall be prohibited.

 

Dealer shall implement reasonable measures designed (a) to assure the security
and confidentiality of nonpublic personal information of all customers; (b) to
protect such information against any anticipated threats or hazards to the
security or integrity of such information; (c) to protect against unauthorized
access to, or use of, such information that could result in material harm to any
customer; (d) to protect against unauthorized disclosure of such information to
unaffiliated third parties; and (e) to otherwise ensure its compliance with all
applicable privacy standards and requirements of federal or state law
(including, but not limited to, the GLBA), and any other applicable legal or
regulatory requirements. Dealer further agrees to cause all its agents,
representatives, affiliates, subcontractors, or any other party to whom Dealer
provides access to or discloses nonpublic personal information of customers to
implement appropriate measures designed to meet the objectives set forth in this
Section 13.

 

14.                               Termination.

 

The Dealer will suspend or terminate conducting a Private Placement and its
offer and sale of Interests upon the request of the Company or the Dealer
Manager at any time and will resume conducting the Private Placement and its
offer and sale of Interests hereunder upon subsequent request of the Company or
the Dealer Manager, as the case may be.  Any party may terminate this Agreement
by written notice.  Such termination shall be effective 48 hours after the
receipt of such notice.  This Agreement is the entire agreement of the parties
and supersedes all prior agreements, if any, between the parties hereto.

 

15.                               Amendment.

 

This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer, and any such amendment shall be deemed accepted by the
Dealer upon placing an order for sale of the Interests after Dealer has received
such notice.

 

The Dealer Manager Agreement may be amended at any time by the written agreement
of the Dealer Manager and the Company.  Written notice of any such amendment
shall be provided to Dealer.

 

28

--------------------------------------------------------------------------------


 

16.                               Indemnification.

 

(a)                                 Under the Dealer Manager Agreement, the
Company has agreed to indemnify and hold harmless the Dealer Manager, the
Dealers and their respective affiliates, directors, officers, employees and
agents and each person, if any, who controls the Dealer Manager or Dealer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each and collectively, a “DM Related Party”), from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other reasonable expenses incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred)
(collectively, “Claims”), caused by, arising out of or based upon:

 

(i)             any untrue statement or alleged untrue statement of a material
fact contained in the Memorandum (or any amendment or supplement thereto) or a
Property Supplement, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company shall not be responsible for any Claims relating to
Section 6.a. of the Dealer Manager Agreement to the extent that (A) such Claims
are attributable to the failure of the Dealer Manager or a Dealer to deliver an
updated or supplemented Memorandum or Property Supplement to a purchaser that
corrects such untrue statement(s) or omission(s); or (B) such Claims arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made by the Dealer Manager, a Dealer or any other agents
of the Dealer Manager, or made in reliance upon and in conformity with any
information furnished to the Company in writing by the Dealer Manager or a
Dealer;

 

(ii)          the failure of the Company to comply (through no failure of a DM
Related Party) with any of the applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations promulgated under the Securities Act and
the Exchange Act (including without limitation Rule 506 of Regulation D) or any
other applicable state securities laws, rules or regulations (other than as a
result of breach of this Agreement or non-compliance with applicable securities
laws, rules or regulations or the private placement procedures set forth in the
Memorandum and the Property Supplements by the Dealer Manager or any Dealer); or

 

(iii)       the material breach by the Company (through no failure of an
DM Related Party) of any term, condition, representation, warranty or covenant
of the Company set forth in the Dealer Manager Agreement.

 

(b)                                 The undersigned Dealer agrees to indemnify
and hold harmless the Company, the Dealer Manager, and their respective
affiliates, directors, officers, employees and agents and each person, if any,
who controls the Company or the Dealer Manager within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each and collectively,
a “Company Related Party”), from and against any and all Claims, caused by,
arising out of or based upon:

 

(i)             any offers or sales in violation of the private placement
procedures set forth in the Memorandum and the Property Supplements by the
Dealer or its representatives, employees or agents;

 

(ii)          any unauthorized use of sales materials or unauthorized verbal or
written representations in connection with a Private Placement made by the
Dealer or its

 

29

--------------------------------------------------------------------------------


 

representatives, employees or agents in violation of Section 10 of this
Agreement or the Securities Act or any other applicable federal or state
securities laws and regulations;

 

(iii)       the Dealer’s failure to comply (through no failure of a Company
Related Party) with any of the applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations promulgated under the Securities Act and
the Exchange Act (including without limitation Rule 506 of Regulation D) or any
other applicable state securities laws, rules or regulations;

 

(iv)      the material breach by the Dealer of any term, condition,
representation, warranty or covenant of the Dealer set forth in this Agreement;

 

(v)         the failure by any purchaser of Interests to comply with the
investor suitability requirements set forth in the sections captioned “Who
May Invest” in the Memorandum or in the Property Supplements; or

 

(vi)      the failure of the Dealer or any of its registered representatives who
are involved with the Private Placements to maintain their status as a
registered broker-dealer or registered representative of the Dealer Manager or
Dealer, as appropriate, in accordance with the rules and regulations of FINRA
and any applicable state broker-dealer registration requirements or the
violation by the Dealer or any of its principals, managers, members, directors,
officers, employees or agents of any requirements, rules or regulations of FINRA
or any other state laws, rules or regulations governing the licensing of or
acting as a securities broker-dealer.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 16 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 16, notify in writing the indemnifying
party of the commencement thereof; the omission so to notify the indemnifying
party will relieve it from liability under this Section 16 only in the event and
to the extent the failure to provide such notice adversely affects the ability
to defend such action.  In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to participate in
the defense thereof, with separate counsel.  Such participation shall not
relieve such indemnifying party of the obligation to reimburse the indemnified
party for reasonable legal and other expenses (subject to paragraph d. of this
Section 16) incurred by such indemnified party in defending itself, except for
such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought.  Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party.

 

(d)                                 The indemnifying party shall pay all legal
fees and expenses of the indemnified party in the defense of such claims or
actions; provided, however, that the indemnifying party shall not be obliged to
pay legal expenses and fees to more than one law firm in connection with the
defense of similar claims arising out of the same alleged acts or omissions
giving rise to such claims notwithstanding that such actions or claims are
alleged or brought by one or more parties against more than one indemnified
party.  If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm that has been selected by a

 

30

--------------------------------------------------------------------------------


 

majority of the indemnified parties against which such action is finally
brought; and in the event a majority of such indemnified parties is unable to
agree on which law firm for which expenses or fees will be reimbursable by the
indemnifying party, then payment shall be made to the first law firm of record
representing an indemnified party against the action or claim.  Such law firm
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm.

 

(e)                                  If the indemnification provided for in
paragraphs (a) and (b) above is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect both the
relative benefits received by the indemnified party or parties, on the one hand,
and the indemnifying party or parties, on the other hand, from the Private
Placement and the relative fault of the indemnified party or parties, on the one
hand, and the indemnified party or parties, on the one hand, in connection with
the statements, omissions, representations, violations, actions or failures to
act that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.

 

(f)                                   The Company, the Dealer Manager and the
Dealer agree that it would not be just and equitable if contribution pursuant to
this Section 16 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (e) above.  The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
paragraph (e) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such indemnified party in
connection with any such action or claim.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Dealer’s obligations to contribute pursuant
to this Section 16 are several in proportion to their respective obligations
hereunder and under any selected dealer agreement and not joint.

 

(g)                                  The remedies provided for in this
Section 16 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any indemnified party at law or in equity.

 

(h)                                 A successor of any Dealer or of any of the
parties to this Agreement, as the case may be, shall be entitled to the benefits
of the indemnity agreements contained in this Section 16.

 

17.                               Arbitration

 

Any dispute, controversy or claim arising between the parties relating to this
Agreement (whether such dispute arises under any federal, state or local statute
or regulation, or at common law), shall be resolved by final and binding
arbitration administered in accordance with the then current rules of the
American Arbitration Association (“AAA”).  Any matter to be settled by
arbitration shall be submitted to the AAA in Denver, Colorado and the parties
agree to abide by all awards rendered in such proceedings.  The parties shall
attempt to designate one arbitrator from the AAA, but if they are unable to do
so, then the AAA shall designate an arbitrator. Any arbitrator selected by the
parties or the AAA shall be a qualified Person with no less than ten (10)

 

31

--------------------------------------------------------------------------------


 

years of experience as a business appraiser and who has experience with complex
real estate disputes.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  All awards may be filed
with the clerk of one or more courts, state or federal having jurisdiction over
the party against whom such award is rendered or his or her property, as a basis
of judgment and of the issuance of execution for its collection.

 

18.                               Disclosure Review; Confidentiality of
Information.

 

The Dealer agrees that it shall have reasonable grounds to believe, based on the
information made available to it through the Memorandum or other materials, that
all material facts are adequately and accurately disclosed in the Memorandum and
provide a basis for evaluating the Interests. In making this determination, the
Dealer shall evaluate items of compensation, physical properties, tax aspects,
financial stability and experience of the sponsor, conflicts of interest and
risk factors, and appraisals and other pertinent reports. If the Dealer relies
upon the results of any inquiry conducted by another member or members of FINRA,
the Dealer shall have reasonable grounds to believe that such inquiry was
conducted with due care, that the member or members conducting or directing the
inquiry consented to the disclosure of the results of the inquiry and that the
person who participated in or conducted the inquiry is not the Dealer Manager or
a sponsor or an affiliate of the sponsor of the Company.

 

It is anticipated that the Dealer and Dealer’s home office diligence personnel
and other agents of the Dealer that are conducting a due diligence inquiry on
behalf of the Dealer (collectively, the “Diligence Personnel”) either have
previously or will in the future have access to certain Confidential Information
(defined below) pertaining to the Company, the Dealer Manager, Black Creek
Diversified Property Advisors LLC (the “Advisor”), or their respective
affiliates. For purposes hereof, “Confidential Information” shall mean and
include: (i) trade secrets concerning the business and affairs of the Company,
the Dealer Manager, the Advisor, or their respective affiliates,
(ii) confidential data, know-how, current and planned research and development,
current and planned methods and processes, marketing lists or strategies, slide
presentations, business plans, however documented, belonging to the Company, the
Dealer Manager, the Advisor, or their respective affiliates; (iii) information
concerning the business and affairs of the Company, the Dealer Manager, the
Advisor, or their respective affiliates (including, without limitation,
historical financial statements, financial projections and budgets, models,
budgets, plans, and market studies, however documented; (iv) any information
marked or designated “Confidential—For Due Diligence Purposes Only”; and (v) any
notes, analysis, compilations, studies, summaries and other material containing
or based, in whole or in part, on any information included in the foregoing. The
Dealer agrees to keep, and to cause its Diligence Personnel to keep, all such
Confidential Information strictly confidential and to not use, distribute or
copy the same except in connection with the Dealer’s due diligence inquiry. The
Dealer agrees to not disclose, and to cause its Diligence Personnel not to
disclose, such Confidential Information to the public, or the Dealer’s sales
staff or financial advisors, or to any other third party and agrees not to use
the Confidential Information in any manner in the offer and sale of the
Interests. The Dealer further agrees to use all reasonable precautions necessary
to preserve the confidentiality of such Confidential Information, including, but
not limited to (a) limiting access to such information to persons who have a
need to know such information only for the purpose of the Dealer’s due diligence
inquiry and (b) informing each recipient of such Confidential Information of the
Dealer’s confidentiality obligation. The Dealer acknowledges that Dealer or its
Diligence Personnel may previously have received Confidential Information in
connection with preliminary due diligence on the Company, and agrees that the
foregoing restrictions shall apply

 

32

--------------------------------------------------------------------------------


 

to any such previously received Confidential Information. The Dealer
acknowledges that Dealer or its Diligence Personnel may in the future receive
Confidential Information either in individual or collective meetings or
telephone calls with the Company, or at general “Forums” sponsored by the
Company, and agrees that the foregoing restrictions shall apply to any
Confidential Information received in the future through any source or medium.
The Dealer acknowledges the restrictions and limitations of Regulation F-D
promulgated by the Commission and agrees that the foregoing restrictions are
necessary and appropriate in order for the Company to comply therewith.
Notwithstanding the foregoing, Confidential Information may be disclosed (a) if
approved in writing for disclosure by the Company or the Dealer Manager,
(b) pursuant to a subpoena or as required by law, or (c) as required by
regulation, rule, order or request of any governing or self-regulatory
organization (including the Commission or FINRA), provided that the Dealer shall
notify the Dealer Manager in advance if practicable under the circumstances of
any attempt to obtain Confidential Information pursuant to provisions (b) and
(c).

 

19.                               Survival of Provisions.

 

All agreements, representations and warranties of the Dealer set forth in this
Agreement will be deemed to be representations, warranties and agreements at and
as of any time during the Private Placement up to and including the termination
date of the Private Placement, and such representations, warranties and
agreements, including the indemnity agreements, will remain operative and in
full force and effect regardless of (a) any termination of this Agreement,
(b) any investigation made by or on behalf of the Dealer or any person
controlling the Dealer or by or on behalf of the Company or any person
controlling the Company, and (c) the acceptance of any subscription for the
Interests.

 

20.                               Notice

 

All notices will be in writing and will be duly given to the Dealer Manager when
mailed to c/o Black Creek Capital Markets, LLC, 518 17th Street, 17th Floor,
Denver, Colorado 80202, Attn: Charles Murray, and to the Dealer when mailed to
the address specified by the Dealer herein.

 

21.                               Attorney’s Fees

 

In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees.

 

22.                               Assignment

 

Subject to the prior written consent of the Company, which consent shall not be
unreasonably withheld, the Dealer Manager may assign its rights and obligations
under this Agreement to a registered broker-dealer that is a member in good
standing of FINRA.

 

23.                               Applicable Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

33

--------------------------------------------------------------------------------


 

24.                               Severability.

 

If any portion of this Agreement shall be held invalid or inoperative, then so
far as is reasonable and possible the remainder of this Agreement shall be
considered valid and operative and effect shall be given to the intent
manifested by the portion held invalid or inoperative.

 

25.                               Counterparts

 

This Agreement may be executed in any number of counterparts.  Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.

 

 

THE DEALER MANAGER:

 

 

 

BLACK CREEK CAPITAL MARKETS, LLC

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

34

--------------------------------------------------------------------------------


 

We have read the foregoing Selected Dealer Agreement and we hereby accept and
agree to the terms and conditions therein set forth.  We hereby represent that
the list below of jurisdictions in which we are registered or licensed as a
broker or dealer and are fully authorized to sell securities is true and
correct, and we agree to advise you of any change in such list during the term
of this Agreement.

 

 

1. IDENTITY OF DEALER:

 

 

 

 

Company name:

 

 

 

 

 

Type of entity:

 

 

 

(corporation, partnership or proprietorship)

 

 

 

 

Organized in the state of:

 

 

 

 

 

Licensed as broker-dealer in all states: Yes o  No o

 

 

 

If no, list all states licensed as broker-dealer:

 

 

 

 

 

 

 

Tax ID #:

 

 

 

 

 

2. PERSON TO RECEIVE NOTICES DELIVERED PURSUANT TO THIS AGREEMENT:

 

 

Name:

 

 

 

 

 

Company:

 

 

 

 

 

Address:

 

 

 

 

 

City, state and zip:

 

 

 

 

 

Telephone:

 

 

 

 

 

Fax:

 

 

 

 

 

E-mail address:

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY THE DEALER:

 

 

 

 

Firm Name:

 

 

 

 

 

By:

 

 

 

Signature

 

 

 

 

Print Name:

 

 

 

 

 

Date:

 

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Form of Dealer Manager Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

PROPERTY ACCEPTANCE LETTER

 

                        , 2017

 

Black Creek Capital Markets, LLC

518 17th Street, 17th Floor

Denver, Colorado 80202

 

Re:                             Offering of Interests with respect to the
property

commonly referred to as                            

and located at                               (the “Property”)

 

The undersigned, being the Dealer pursuant to the terms of that certain Selected
Dealer Agreement, dated as of the date hereof (the “Selected Dealer Agreement”),
makes the following representations with respect to the Property and the
disclosure provided in connection with the Selected Dealer Agreement. 
Capitalized terms used herein and not otherwise defined have the meanings given
to such terms in the Selected Dealer Agreement.

 

The undersigned acknowledges and agrees that it has received a copy of the
Offering Materials with respect to the Property.  The undersigned further
acknowledges and agrees that (i) it has had sufficient opportunity to review the
Offering Materials, (ii) it has been given sufficient opportunity to ask
questions of, and receive answers from, the Dealer Manager with respect to the
Offering Materials, the Interests and the Property, (iii) the undersigned agrees
to act as a Dealer with respect to Interests in the Property in accordance with
the terms of the Selected Dealer Agreement and the Dealer Manager Agreement, and
(iv) Black Creek Capital Markets, LLC is hereby authorized to proceed to
distribute to the undersigned’s representatives, agents and clients copies of
the Offering Materials for such parties’ use in offering the Interests in such
Property.

 

 

 

DEALER NAME:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------